OFFICERS' SUPPLEMENTAL RETIREMENT PLAN OF
CARPENTER TECHNOLOGY CORPORATION
Restated December 9, 1993

 

INTRODUCTION

          This Officers' Supplemental Retirement Plan has been authorized by the
Board of Directors of Carpenter Technology Corporation to be applicable
effective January 1, 1983 to pay supplemental pension benefits to certain
Corporate and Division Officers of the Company who qualify for benefits under
the General Retirement Plan for Employees of Carpenter Technology Corporation.

          All benefits payable under this Plan shall be paid out of the general
assets of the Company.

Article I - Definitions

          1.01      "Benefits" shall mean the supplemental retirement benefits
payable pursuant to this Plan.

          1.02      "Company" shall mean Carpenter Technology Corporation.

          1.03      "Earnings" shall mean "earnings" as determined under the
General Retirement Plan but also including any amounts deferred pursuant to the
Deferred Compensation Plan for Corporate and Division Officers of Carpenter
Technology Corporation.

          1.04      "Effective Date" shall mean January 1, 1983.

          1.05      "General Retirement Plan" or "GRP" shall mean the
Corporation's "General Retirement Plan for Employees of Carpenter Technology
Corporation" as in effect on the last date of a Participant's employment with
the Corporation as a participant under the General Retirement Plan.

          1.06      "Adjusted GRP Benefit" shall mean the gross amount of
benefits payable to or on account of the Participant as calculated under the
General Retirement Plan (disregarding any reduction in the amount of benefits
under the General Retirement Plan attributable to any provision therein
incorporating limitations imposed by Section 415 of the Internal Revenue Code of
1986, and the regulations thereunder, as amended).

          1.07      "Officer" shall mean any person who is an Executive Officer
or other Corporate or Division Officer of the Company.

          1.08      "Participant" shall mean any person included in the
participation of the Plan as provided in
Article 2.

          1.09      "Pension Board" shall mean the Pension Board as defined in
the General Retirement Plan.

          1.10      "Plan" shall mean the Officers' Supplemental Retirement Plan
of Carpenter Technology Corporation, as described herein or as hereafter
amended.

Article 2 - Participation

          2.01      Every Officer who is a Participant in the Deferred
Compensation Plan for Corporate and Division Officers shall become a Participant
in the Plan simultaneously with participation in the Deferred Compensation Plan.

          2.02      An Officer's participation in the Plan shall terminate if
his employment with the Company terminates unless at that time the Participant
is entitled to a pension pursuant to the General Retirement Plan.

          2.03      A Participant shall become entitled to a Benefit hereunder
only upon retirement, death or other termination of employment with the Company
and provided a benefit is payable to or on his account under the General
Retirement Plan.

Article 3 - Amount and Payment of Benefits

          3.01      The Benefits shall be payable by the Company coincident
with, and to the same recipient, as shall, in the opinion of the Pension Board,
be entitled to receive pension, co-pension, and/or Surviving Spouse benefits
under the General Retirement Plan. Any such Benefits shall be payable from the
general assets of the Company. The Benefits under this Plan shall be payable
under the same terms and conditions as the benefits payable to or on account of
a Participant under the General Retirement Plan.

          3.02      The amount of any Benefits payable to or on account of a
Participant pursuant to this Plan shall, before any modification necessary to
conform to the provisions of Section 3.01, be equal to:

> >     (a)      the Adjusted GRP Benefit (but calculated using Earnings as
> > defined in Section                 1.03 herein to modify the definition of
> > "earnings" contained in the General
> >                Retirement Plan), minus
> > 
> >     (b)      the Adjusted GRP Benefit.

          3.03      If a Participant is re-employed by the Company after having
been retired and receiving a pension or after having terminated his employment
with the Company for any other reason, the monthly payments under the Plan shall
be discontinued and, upon subsequent retirement or termination of employment
with the Company, the Participant's Benefits, if any, under the Plan shall be
recomputed in accordance with Sections 3.01 and 3.02 and any Benefit derived
therefrom shall again become payable to such Participant in accordance with the
provisions of the Plan.

 

Article 4 - Administration and Claims

          4.01      The administration of the Plan, the exclusive power to
interpret it, and the responsibility for carrying out its provisions are vested
in the Pension Board. The expenses of the Pension Board shall be paid directly
by the Company.

          4.02      The claims procedures established under the General
Retirement Plan shall be utilized herein.

 

Article 5 - General Provisions

          5.01      The establishment of the Plan shall not be construed as
conferring any legal rights upon any Officer or other person for a continuation
of employment, nor shall it interfere with the rights of the Company to
discharge any Officer and to treat him without regard to the effect which such
treatment might have upon him as a Participant in the Plan.

          5.02      The Company shall have the right to deduct from each payment
to be made under the Plan any required withholding taxes.

          5.03      Subject to any applicable law, no Benefit under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt so to do shall be
void, nor shall any such Benefit be in any manner liable for or subject to
garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of the Participant.

          5.04      The Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania.

          5.05      The masculine pronoun shall mean the feminine wherever
appropriate.

 

Article 6 - Amendment or Termination

          6.01      The Board of Directors of the Company reserves the right to
modify or to amend, in whole or in part, or to terminate, this Plan at any time.
However, no modification, amendment or termination of the Plan shall adversely
affect the right of any Participant to receive the Benefits granted under the
Plan by such Board of Directors in respect of such Participant as of the date of
modification, amendment or termination.

 

Article 7 - Binding Effect

          7.01      This Plan shall be a binding obligation upon and shall inure
to the benefit of the Company, its successors and assigns and the Participants
and their beneficiaries, executors, administrators and legal representatives.

 

 

PL4.11

11/30/93